Title: To George Washington from Major General William Heath, 25 October 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston Octr 25th 1778
          
          This morning at Nine oClock I was honored with the receipt of your Two favors of the 21st the one enclosing Intelligence of the movements of the Enemy the other the resolutions of Congress for removing the Troops of the Convention, and at Twelve oClock that of the 22nd.
          no Provissions (except a Triffleing quantity in one Small vessell which was Sent here Some two or Three months Since) have been Sent for the Troops of the Convention Either from New york or Rhode Island, I have Consequently Just wrote to Genl Phillips Informing him of the resolve of Congress and your Excellencys orders Cons[e]quent thereon and that the Troops must prepare to move without delay, I have not as yet received an answer, Imagine they will plead their poverty, and that they have not a Shilling to pay of[f] the arrearage of Quarters &c., or Support themselves on the road (I mean the Offi cers) which is in fact the Case the Pay master now gone to Newport for Money and every Day expected to return.
          It being Lords Day the Council are not Sitting this fore noon I have desired the President to Call them to gether at Three oClock when I shall request the number of Militia mentioned by your Excellency—But the want of Flour my Dear General will be truely distressing, The Quantity in the Magazines is Short of 500 lb., for all the Troops and Prisoners which is not Sufficient for more than a fortnight, we have been informed that large Quantitys are Coming on, but it has not yet arrived and whether it be on the road I cannot say I see no remedy Unless part of that which is Coming in for the Fleet Can be borrowed, and perhaps that Can not be effected with out difficulty—I have Just Sent to the navy Board & Board of war to know if they can Spare any Quantity on this emergency, no Exertions of mine in any respect shall be wanting. I have the Honor to be with the greatest respect your Excellency most obt Servt.
        